        Case 2:20-cv-11627-FMO-RAO Document 7 Filed 12/28/20 Page 1 of 2 Page ID #:30

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Central District
                                                     __________  District of
                                                                          of California
                                                                             __________

 ANDREW TRAMPE, Individually and on behalf of all                      )
          others similarly situated,                                   )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. FY FMO (RAOx)
                                                                       )
    CD PROJEKT S.A., ADAM MICHAL KICINSKI,                             )
    PIOTR MARCIN NIELUBOWICZ, and MICHAà                               )
               NOWAKOWSKI,                                             )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CD PROJEKT S.A., ADAM MICHAL KICINSKI, PIOTR MARCIN NIELUBOWICZ, and
                                           MICHAà NOWAKOWSKI
                                           Building E, ul. Jagiellonska 74
                                           Warsaw 03-301, Poland




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Laurence M. Rosen, Esq.
                                           THE ROSEN LAW FIRM, P.A.
                                           355 South Grand Avenue, Suite 2450
                                           Los Angeles, CA 90071
                                           Telephone: (213) 785-2610
                                           Email: lrosen@rosenlegal.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT
                                                                                              T


Date:
               12/28/2020
                                                                                          Signature
                                                                                          Si
                                                                                           iggn
                                                                                              nat
                                                                                                atur
                                                                                                  ure of Cle
                                                                                                         Clerk
                                                                                                           erk
                                                                                                             rk oorr Deputy Clerk
         Case 2:20-cv-11627-FMO-RAO Document 7 Filed 12/28/20 Page 2 of 2 Page ID #:31

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.        2:20-cv-11627 FMO (RAOx)
                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
